    Case 1:16-cr-00640-BMC Document 591 Filed 03/11/19 Page 1 of 6 PageID #: 8149




                                                   March 6, 2019

Via CM/ECF
The Honorable Brian M. Cogan
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

               Re.: United States v. Mark Nordlicht et al., No.: 1:16-cr-00640-BMC

Your Honor,

         Mr. Nordlicht's defense offers this letter in response to the Court's scheduling order dated
March 5th, 2019. There is a significant misunderstanding of the facts, and counsel feels compelled to
bring these matters to the Court's attention. On January 25th both of Mr. Nordlicht's counsel made
their first appearance before Judge James M. Burke in the People of the State of New York vs. Harvey
Weinstein. During the course of this hearing a side bar conversation was held with all parties involved.
Judge Burke discussed that the trial date was currently set at May 3, 2019 and advised both Professor
Sullivan and the undersigned he was "flexible on the trial date." Given that counsel did not have access
to the sealed discovery at the time and would not be able to make any meaningful representations to the
Court as to their ability to announce ready for trial, both Professor Sullivan and the undersigned felt
comfortable accepting Judge Burke's representation as to his "flexibility." On February 8th, after
having the aforementioned discovery for less than two weeks, Professor Sullivan filed a Motion to
Continue the Weinstein matter requesting a trial date of September 16th, 2019. (See Exhibit A).

        Prior to receiving any word from Judge Burke, Mr. Nordlicht's attorneys filed a motion to
continue this matter for 90 days given multiple reasons for which all counsel of record had a good faith
basis for, including, but not limited to, the Government leaks and misconduct issue, which is presently
on a Writ of Mandamus with the 2nd Circuit Court of Appeals. Mr. Baez and Professor Sullivan had
no way of knowing what either Court was going to do much less what happened next. What did
happen was, on the following day, February 11th, 2019, Judge Burke denied the defense motion to
continue for September 16, 2019 and, instead, required both parties to agree to the dates of June 3,
2019 or July 8, 2019.




                                               MIAMI | ORLANDO
                      TELEFONO (305) 999-5100/(407) 705-2626, FAX (305) 999-5111/(407) 705-2625
                                          WWW.BAEZLAWFIRM.COM
    Case 1:16-cr-00640-BMC Document 591 Filed 03/11/19 Page 2 of 6 PageID #: 8150

        In the event that both parties could not agree then the May 6, 2019 trial date will remain in
effect. (See exhibit B) The Prosecution's position was that it would agree to the June 3rd date but not
July 8th date. This non-choice left the defense with no other option than to accept the June 3rd, 2019
date. (See exhibit C) Thereby leaving Counsel with four months to prepare for what is arguably the
highest profile case in the Country where the Prosecution has been utilizing unlimited resources and
interviewing witnesses all around the world. These four months are even more crippled when
considering the present matter will take two months to try, essentially giving an individual facing life in
prison his attorneys only two months to prepare.

        The undersigned can also represent to this Court that the attorneys for Mr. Small did not inform
any of Mr. Nordlicht's attorneys of his medical situation at any time prior to the morning for which the
Court adjourned the Nordlicht matter. The Court took issue with counsel not informing the Court when
resetting the trial. It is our position that this was a moot point, the trial date in both matters were going
to be reset, it was immediately apparent that a Federal trial with four co-defendants that is almost two
years older than the State matter for which defense counsel had only been the attorneys of record for
one month would be moved.

       On March 1st, 2019, all parties meet in chambers to discuss jury selection in the Weinstein
matter. The defense immediately brought the Nordlicht's trial adjournment to Judge Burke's attention
and asked that the Weinstein matter be continued. This request was immediately denied, and Judge
Burke represented that he did not see why the Weinstein case should be continued as he would contact
the Federal Court in the Nordlicht matter and ask that the Federal Court accommodate and give way the
State Court to try the Weinstein matter first. (See Exhibit D).

        Although shocked by Judge Burke's position, the undersigned nonetheless requested alternative
dates should the Federal Court not give way to the State Court. Judge Burke then gave the alternative
trial dates for the Weinstein matter of July 8th and September 26th, 2019. It should be noted that the
State Court Prosecutor's took issue with possible dates for the July, and absolutely did not want to agree
to an August date, even though the undersigned announced that they could be ready for trial in August.
Judge Burke did not require an explanation as to why Prosecutors could not be ready in either July or
August. Given the attached information, Mr. Nordlicht's attorneys respectfully request that the current
trial date set on April 15th remain in effect. Additionally, given that the Court's scheduling order is
factually inaccurate when it states, "Not only did Mr. Nordlicht's attorneys fail to advise this Court of
their competing obligation when this Court reset trial for 4/15/19, but they attempted to push the trial
date for this case a month later, which would have ensured the conflict." It is our position that the later
part of this statement is completely inaccurate as proven by the attached exhibits. Therefore, Mr.
Nordlicht's attorneys respectfully request that the later portion be stricken from the record as such
statements impute some nefarious motive to counsel. In the spirit of complete transparency, the
undersigned will be providing a copy of this letter motion to the Honorable Judge James M. Burke.

                                                              Sincerely,

                                                              /s/ Jose A. Baez
                                                              Jose A. Baez, Esquire
                                                              (on behalf of Mark Nordlicht)

Cc: All Counsel of Record (via CM/ECF)
                                                                 


                                                MIAMI | ORLANDO
                       TELEFONO (305) 999-5100/(407) 705-2626, FAX (305) 999-5111/(407) 705-2625
                                           WWW.BAEZLAWFIRM.COM
Case 1:16-cr-00640-BMC Document 591 Filed 03/11/19 Page 3 of 6 PageID #: 8151
Case 1:16-cr-00640-BMC Document 591 Filed 03/11/19 Page 4 of 6 PageID #: 8152
  Case 1:16-cr-00640-BMC Document 591 Filed 03/11/19 Page 5 of 6 PageID #: 8153
                                                                   EXHIBIT C
 $upremr (Iourl
         of t[1e
ltate   af Xetu @orh


            ,
    I                                                                                       1OO
                                                                                                CHAMBERS
                                                                                               CENTRE STREET
                                                                                            NEW YORK NY 10013




 JAMES M, BURKE
        JUSTICE

                                                                                          February 15,2019

   Ronald Sullivan, Esq.
   712 H Street NE
   Suite 1354
   Washington, DC 20002



                                     Re: Peoole v. llarvey Weinstein
                                           Ind. No.2335/2018




  Dear Attomeys,

           Per the discussion regarding the date for the trial   ofthis   case, this indictment is scheduled
  lor trial on June 3,2019 at 9:30 a.m.

         Accordingly, you are directed to appear ready to proceed and not to be engaged or to
  begin any other matter which will conflict with this firm trial date. No further adjoumments will
  be granted.




                                                          James
                                                          A.J.S.




  cc


         Jose Baez, Esq., by mail
Case 1:16-cr-00640-BMC Document 591 Filed 03/11/19 Page 6 of 6 PageID #: 8154
                                                   EXHIBIT D
